Citation Nr: 1409331	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-06 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent, and a disability rating in excess of 70 percent from August 23, 2011, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2012 rating decision, the Veteran's posttraumatic stress disorder (PTSD) was increased to 70 percent disabling, effective August 23, 2011, and 100 percent disabling, effective June 4, 2012.  Although this is a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned, and he has not been granted the maximum benefit allowed for the entire appeal period; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board observes that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  In June 2010, the Veteran filed a claim of entitlement to TDIU because of service-connected disabilities, including PTSD.  In the August 2012 rating decision, the RO granted the Veteran's claim of TDIU.  Accordingly, the issue of TDIU is not before the Board.

This matter was remanded by the Board in February 2010, March 2011, and November 2011 for further development.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system includes a February 2014 appellate brief, and treatment records from the VA Daytona Beach Outpatient Clinic dated October 2009 to July 2012.  Other documents on Virtual VA are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.


FINDINGS OF FACT

1. From October 6, 2006 to August 23, 2011, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships; however, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, was not shown.

2. Beginning August 23, 2011, the Veteran's PTSD is manifested by symptoms resulting in total occupational and social impairment.

3. The Veteran's service-connected PTSD does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. Beginning August 23, 2011, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in November 2006.  The Veteran was notified of the evidence needed to substantiate his claim of service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, as the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, service personnel records, and VA treatment have been associated with the record.  The Veteran has not indicated that he has received any private treatment.  

The record indicates that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  See March 2010 Psychology Note.  In general, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits, and there is a potential that such records are relevant to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, however, the evidence of record indicates the Veteran's SSA benefits were granted based upon his age and/or early retirement, and are not disability benefits.  See, e.g., September 2011 Travel Board hearing transcript.  As such, the Board concludes that the file does not establish a reasonable possibility that the SSA records are relevant to the claim on appeal.

The Veteran was afforded four VA PTSD examinations during the appeal period, in April 2007, August 2010, November 2011, and June 2012.  All VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The examination reports also discuss the impact of the disability on the Veteran's daily living.  Based on the examinations and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the April 2007, August 2010, November 2011, and June 2012 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM-IV.  See 38 C.F.R. § 4.125(a).  

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, in relevant part, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Analysis

Service connection for PTSD was granted in a May 2007 rating decision, and a 10 percent rating assigned, effective October 6, 2006.  The Veteran appealed the rating assigned.  In a February 2008 rating decision, the RO granted an increased initial disability rating of 30 percent.  In an August 2012 rating decision, the Veteran's PTSD was increased to 70 percent disabling, effective August 23, 2011, and 100 percent disabling, effective June 4, 2012.  The Veteran continues his appeal of the ratings assigned.

The Board initially notes that, in addition to PTSD, diagnoses of other nonservice-connected mental disorders are of record, to include a mood disorder not otherwise specified (NOS), depressive disorder NOS, and dysthymia.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected mental disorders and those caused by his service-connected PTSD.  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, his VA examination reports, a letter from his treating VA psychologist, the competent and credible lay statements of record, and the September 2011 Travel Board hearing testimony, the Board finds that an initial disability rating of 50 percent, but no higher, and beginning August 23, 2011 a 100 percent disability rating, for PTSD are warranted.

     October 6, 2006 to August 23, 2011

In his October 2006 claim for service connection, the Veteran reported difficulties with sleep, nightmares, depression, anxiety, flashbacks, and anger leading to physical altercations.  He stated he had difficulty maintaining steady employment since service, having had about twenty jobs, because he was unable to concentrate and complete simple tasks.  The Veteran also reported feeling extremely anxious and tense in crowded places, an inability to tolerate loud noises, and an inability to enjoy parties because he was always worried that something might happen, and that he always needed to be ready to react.  The Veteran stated he was on his second marriage, and that he didn't have much contact with his children.

In April 2007, the Veteran underwent a VA examination.  The Veteran reported daily depression for about three to four hours, and that he had difficulty falling asleep.  He described his marriage to his second wife of twenty-three years as "ok," and denied significant problems.  The Veteran reported he had limited contact with his two daughters from his first marriage.  The Veteran stated he had been in six-to-eight physical altercations, and the examiner noted that Veteran had been drinking during each of the fights.  The Veteran reported having three-to-four close friends.  The examiner noted the Veteran's report that his "heart flutters," and that there was no diagnosis.  The Veteran reported he was currently employed part-time as a truck driver.

Upon examination, the Veteran's affect was constricted, and he reported that he was mourning the passing of a family member, of whose death he learned about that morning.  The examiner listed no panic attacks or suicidal ideation, and reported the Veteran's memory as normal.  The Veteran's impulse control was listed as fair, and the Veteran reported that he would check the house one or two times before leaving to make certain that appliances were turned off.  The April 2007 examiner listed the Veteran's PTSD symptoms as chronic, and noted that within the last week the Veteran had intrusive memories three times, nightmares once, flashbacks once, efforts to avoiding thinking about his service stressors, efforts to avoid hunting, guns, and crowds because they would trigger upsetting memories of service, detachment some of the time, an average of five-to-six hours of sleep per night, irritability or anger two-to-three times, concentration problems some of the time, hypervigilence most of the time, and exaggerated startle response twice.

The April 2007 VA examiner diagnosed chronic PTSD, and assigned a GAF score of 65.  The examiner opined that the Veteran's PTSD signs and symptoms were transient or mild and he had a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted the Veteran described his current marriage in positive terms, and that he was currently working and reported that he was doing well at work.

In his July 2007 notice of disagreement, the Veteran contended that the April 2007 VA examiner rushed through the examination, and that the Veteran was not given time to explain his responses.  The Veteran stated that he only that he had three or four friends that he would see occasionally in his small town, not "close" friends.  The Veteran also contended he did not exactly know what a panic attack is, but, "At times, when I'm near crowded areas or noisey [sic] places I get extremely nervous and agitated.  I sometimes feel light-headed and become aware of [an] irregular heartbeat and sweating."  The Veteran further stated that he was currently employed only part-time, two to three days per week, as a truck driver.  Further, he had sixteen major job changes since he left service because he would begin to have "hostile" feelings toward his supervisors who had not served in the military, and resent that they would evaluate his job performance.  The Veteran reported that after his divorce in 1982, he stopped all contact with his children, siblings, and mother for about twenty years, and that he suspected that somehow his time in service kept him from being available to his family and friends, as they would say he always seemed "far away."

In a September 2007 VA initial psychiatry assessment, the staff psychologist stated that the Veteran lived with his wife and mother.  The Veteran reported that he did not have much contact with his adult daughters, but frequent contact with his two adult stepsons.  Upon examination, the VA psychologist reported that the Veteran had a somewhat disheveled appearance, and his mood was moderately dysthymic and tense.  The Veteran's affect was constricted, congruent, and moderately edgy.  The Veteran denied current suicidal ideation, and his memory was estimated as grossly intact.  The VA psychologist diagnosed moderate PTSD and Dysthymia, assigned a GAF score of 50, and the Veteran's listed challenges included being isolated/a loner, and having few relationships.

In an October 2007 statement, the Veteran stated that all of his close friends were deceased.  The Veteran reported he has frequent panic attacks when in crowded places or where there was a lot of noise.  He stated that he didn't socialize or like to work with other people, which had caused problems with his employment; shortly after beginning a job, he would become resentful toward his superiors and resist their authority.  

In his March 2008 substantive appeal, the Veteran reported experiencing a severe reduction in reliability and productivity due to depression, frequent anxiety attacks, memory impairment, bad judgment, intrusive thoughts, and difficulty working and socializing with others.  The Veteran reported frequently losing concentration and thinking of his experiences in Vietnam when performing complex or simple activities, and that he easily became irritable and angry, often reacting with violence and loss of control.  The Veteran reported this had affected his ability to maintain steady employment, and caused him to make poor financial decisions.  The Veteran stated he could only find part-time employment driving a truck, which enabled him to avoid contact with others, as when circumstances become stressful, he would become angry.  The Veteran stated that while he had recently established contact with his mother and siblings, their relationship was infrequent and strained.  He reported that his first wife stated she felt isolated, and that the Veteran pushed her away.  The Veteran reported he had no interest in doing the things most people enjoy, and that when he was with other people, he was unable to engage in conversation and had difficulty staying focused on what was going on around him.  The Veteran also reported experiencing episodes of irregular heartbeat, sometimes several times a day, usually triggered by stressful or panic situations.

In an August 2008 VA psychology note, the Veteran stated he had been feeling depressed with frequent racing thoughts and poor concentration.  In a September 2008 VA psychiatric medication management note, the Veteran reported nightmares about service a couple times a week.  The psychiatrist reported the Veteran's attention and concentration as fair, and his affect as appropriate.  The psychiatrist diagnosed PTSD and a mood disorder NOS, and assigned a GAF score of 55.

In January 2009, the Veteran reported to Dr. D.P. that he was told he has atrial fibrillation, in a February 2009 VA primary care follow-up note, paroxysmal atrial tachycardia was diagnosed.

In May 2009, the Veteran reported to Dr. D.P. that he "often has trouble [with] the meaningless things that people get angry about.  He has to deal [with] this at work and feels that this is probably why he has changed jobs so many times."  Dr. D.P. suggested the Veteran try to expand his social life, as it was limited outside his marriage.

In a September 2009 VA psychiatry assessment update, Dr. D.P. noted the Veteran deals with regular trauma-related symptoms resulting from his service, and that his mood has also been affected with frequent depressive symptoms and occasional mood swings.  Dr. D.P. stated, "Despite his challenges he manages to stay gainfully employed and has a strong marriage."  Upon mental status examination, the Veteran could follow two-step commands, denied suicidal ideation, his mood was nervous, and his affect was depressed.  Dr. D.P. continued to diagnose PTSD and a mood disorder NOS, and assigned a GAF score of 55.  

In October 2009, the Veteran told a VA psychiatrist that his was still having nightmares.  He also reported that sometimes he had poor tolerance to deal with people, and his job at Wal-Mart was difficult sometimes.  The Veteran reported that he tended to isolate.  Upon examination, the VA psychiatrist reported the Veteran's mood as euthymic, and his affect as appropriate.  The VA psychiatrist diagnosed PTSD, and assigned a GAF score of 55.

In June 2010, the Veteran reported to Dr. D.P. that he had quit his job at Wal-Mart because "it was getting much too hot for him and some of the younger employees were irritating him greatly."  The Veteran reported that he and his wife were managing a small resort across the street.  Dr. D.P. reported the Veteran "processed some of his PTSD [symptoms] that continue to bother him on a regular basis." 

Upon VA examination in August 2010, the examiner noted that the Veteran's mood symptoms were mild, but that the Veteran gave vague communication about his symptoms.  The Veteran reported intrusive memories and nightmares about twice a week, mild avoidance symptoms, and mild hyperarousal symptoms that varied in frequency.  The Veteran also reported efforts to avoid thoughts, feelings, or conversations associated with his trauma, efforts to avoid activities, places, or people that aroused recollections of his trauma, feelings of detachment or estrangement from others, difficulty falling or staying asleep, and irritability or outbursts of anger.  Upon examination, the Veteran's affect was constricted, and his mood was "okay."  There was circumstantiality in the Veteran's thought process, interrupted sleep was reported, but no ritualistic behavior, panic attacks, or suicidal ideation were noted.  The Veteran's impulse control was listed as good, with no episodes of violence.  The August 2010 VA examiner diagnosed chronic, mild PTSD and a mood disorder NOS, and assigned a GAF score of 65.  She noted that the Veteran had a couple friends, and went to the VFW two or three times per week with his wife.  The examiner noted the Veteran was not currently employed, but was doing some maintenance work at a camp one-to-two days a week.  The examiner reported that the Veteran was retired since 2009, as he was eligible by age or duration of work.  The examiner noted the Veteran's reports that he had some difficulty with feeling irritable with customers while working at Wal-Mart, but that he was able to cope and not act out.  

In September 2010, Dr. D.P. reported that the Veteran discussed how his PTSD affected his ability to get along with others in the workplace, and how he was rarely around for his first wife and daughters.  The Veteran reported his adult daughters have "issues" with him and anger about the divorce.  Dr. D.P. reported the Veteran's mood was mildly depressed and anxious with a constricted affect.

In December 2010, the Veteran told Dr. D.P. that he and his wife were no longer managing the rental resort because the owner had sold it, and the new corporate owner had changed their work responsibilities to things they would rather not do.  The Veteran reported that his mood had been fairly stable with mild depressive symptoms most of the time.  

In May 2011, the Veteran reported to Dr. D.P. that he continued to struggle with anger issues and irritability, and that he "never gets physically aggressive [with] anyone," but sometimes would let things build up and would have a verbal outburst.  The Veteran also discussed the poor treatment of Vietnam veterans by the country after his return from service, and "how that translated to interpersonal problems and difficulty getting along in the workplace."  

In an August 2011 letter, Dr. D.P. stated that the Veteran never had a suicide attempt, but "he has had many episodes of suicidal thoughts since his Vietnam tour."  Dr. D.P. reported the Veteran's highest GAF score in the past year was 50. 

In September 2011, the Veteran and his wife testified in a Travel Board hearing.  The Veteran testified about how he isolated a lot.  The Veteran's wife testified her sons had a hard time living with the Veteran's symptoms when they were younger, including his simple routine at home and very little talking.  The Veteran testified that he felt like he was too tough on the boys, and would get very aggravated when they "tried to be like little soldiers."  The Veteran testified that he did not have much contact with his adult daughters.  The Veteran stated he had thoughts of hurting himself in the past, but that it decreased once he started receiving treatment from VA.  The Veteran did not specify the frequency of such thoughts, but the Veteran's wife testified, "It was often enough."  The Veteran further testified that while attending a professional football game he was scared to death by the big crowd of people and all the noise.  

Regarding his employment, the Veteran testified that since leaving service he had twenty-three different jobs, stating that he couldn't relate to those who were not Vietnam veterans, and he felt that those who were not veterans did not respect them, or were not qualified to be evaluating him.  The Veteran testified that when he began truck driving that "fit," and he loved it because he could spend time by himself, it was mission-oriented, and he could concentrate.  The Veteran's wife testified that the Veteran gave up the trucking job when she became ill, so he could be home with her.  The Veteran testified he then got a local trucking job that would have a daily run, but he lost it once the company went out of business.  Regarding his job at Wal-Mart, the Veteran testified that he started as part-time, and after about three months he started working full-time.  The Veteran testified the full-time schedule only lasted about two or three months, and then he went back to part-time because of dealing with the public.  The Veteran's wife testified the Veteran had a hard time dealing with the situation of customers who did not speak English and relied upon their children to communicate for them.  The Veteran stated that was "some of it."  The Veteran testified that he was not fired from Wal-Mart, but that when he reached the age of sixty-two he applied for early retirement and filed paperwork with SSA, and his wife stated that he then didn't have to "deal" with the public anymore.  The Veteran testified that he got along well with one of his supervisors, but not the other as much because everything had to be "by the book," and the Veteran did not have any respect for him.  However, the Veteran reported no disciplinary action or trouble with the supervisor, or "any real head-butting episodes...just, you know, I had to bite my tongue a lot."  

Following careful review of all the evidence of record, the Board finds that the Veteran's PTSD symptoms were commensurate with occupational and social impairment which more nearly approximates occupational and social impairment with reduced reliability and productivity, as contemplated by a 50 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  However, the Veteran has not demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a 70 percent rating for his PTSD during this period.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

During this time period, the Veteran has reported depressed mood, anxiety, anger/irritability, problems concentrating, trouble falling and staying asleep, and isolation.  The Veteran has reported intrusive memories up to three times per week, nightmares up to two times per week, flashbacks at least once per week, an average of five-to-six hours of sleep per night, irritability or anger up to three times per week, concentration problems some of the time, detachment some of the time, hypervigilence most of the time, and exaggerated startle response twice per week.  See April 2007 VA examination report; August 2010 VA examination report.  The Veteran has also reported efforts to avoiding thinking about his service stressors, and efforts to avoid hunting, guns, and crowds because they would trigger upsetting memories of Vietnam.  Upon examination in April 2007, the Veteran reported ritualistic behavior of checking the appliances in the house were off before leaving, but there was no finding of ritualistic behavior upon VA examination in August 2010.  

Upon VA examination and mental status examination by Dr. D.P., the Veteran has repeatedly demonstrated a constricted affect and a depressed mood.  The August 2010 VA examiner noted circumstantial speech, but the Veteran has not demonstrated circumlocutory or stereotyped speech.  Although the Veteran has not demonstrated difficulty understanding complex commands upon VA examination, he has consistently reported difficulty with complex commands or situations and an inability to concentrate; the September 2008 psychiatrist listed his concentration as "fair."  The Veteran has complained of memory problems, though none were found upon VA examination.  The Veteran has reported impaired judgment, including in making financial decisions, and the April 2007 VA examiner reported the Veteran's judgment as "fair."  The April 2007 VA examiner also reported the Veteran's impulse control as "fair," and the Veteran at that time reported being in six-to-eight physical confrontations.  In May 2011, the Veteran reported still struggling with verbal outbursts when angry, although he stated he did not get physical.  The Veteran was fully oriented during his examinations, was cooperative, and demonstrated good personal hygiene (with the exception of a disheveled appearance upon assessment in September 2007), and the ability to perform activities of daily living.  

The Veteran and his wife testified at the September 2011 Travel Board hearing as to the Veteran's lack of motivation and depression.  The Veteran's wife testified as to how the Veteran will repeat the same simple routine of watching television and eating his meals, without leaving the home, performing any other activities, conversation with others, etc., and how this can be repeated for weeks.  The Veteran's wife indicated the Veteran has experienced this lack of motivation for a long time, as she testified her sons could not really understand it when they were younger.

The Veteran has repeatedly reported panic symptoms and attacks in both his lay statements and to VA providers, including nervousness and anxiety, light-headedness, shortness of breath, sweating, and an irregular heartbeat.  See July 2007 notice of disagreement.  Although both the April 2007 and August 2011 VA examination reports noted no panic attacks, and there is a diagnosis of a separate heart condition on record (see February 2009 treatment note), the Veteran's reports that he experiences these symptoms when in large crowds, noisy places, or at times of stress have been consistent. 

Further, although the Veteran testified at the Travel Board hearing as to having past suicidal ideation, and Dr. D.P. stated in his August 2011 letter that the Veteran had past suicidal ideation, no notations appear in the Veteran's VA treatment records, and no suicidal ideation was indicated upon VA examination.  Further, the evidence of record does not indicate the frequency of such suicidal ideation, or that it contributed to occupational and social impairment with deficiencies in most areas.

The Board acknowledges the April 2007 and August 2010 VA examiners assigned GAF scores of 65, which suggest mild symptoms or some difficulty in social, occupational, or school functioning.  However, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).  The Veteran's VA mental health providers assigned GAF scores of 50 from June 2007 to November 2007, which suggest serious symptoms or any serious impairment in social, occupational, or school functioning.  His VA providers assigned GAF scores of 55 between September 2008 and June 2010, which suggest moderate symptoms or moderate difficulty in social or occupational functioning.  

The Board finds that the GAF scores assigned by the Veteran's treating VA mental health providers, and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate that the Veteran's PTSD symptoms were sometimes moderately to seriously disabling, and the evidence of record indicates that such problems adversely affected his social and occupational functioning to warrant a 50 percent from October 6, 2006 to August 23, 2011, but no higher.   

The Veteran reported that he has had multiple jobs since he left service.  The Veteran has indicated that multiple factors related to his PTSD caused the numerous job changes, including his inability to concentrate on tasks (see, e.g., October 2006 claim), his resentment of a non-veteran evaluating his job performance and his resistance toward his superiors (see, e.g., Veteran's October 2007 statement), and that he had trouble with the "meaningless" things other people would get angry about (see May 2009 VA treatment note).  

The Veteran has not indicated he had any disciplinary action or lost a job because of complications from his PTSD symptoms, and he was able to maintain employment until he filed for early retirement at age sixty-two.  See, e.g., September 2011 Travel Board hearing testimony.  During the majority of October 2006 to May 2010, however, the Veteran was employed only part-time.  The Veteran reported having loved his trucking jobs because he could be alone and the job had a mission.  See id.  During the time period before the Board, the Veteran's in-state trucking job was a part-time job, and the Veteran testified that he lost the job when the company went out of business.  Id.  The Veteran then maintained a job at Wal-Mart, but he testified he was unable to maintain a full-time schedule for more than a few months.  See id.  The Veteran indicated in his treatment notes and upon VA examination in August 2010 that the job could at times be difficult for him, especially working with the public, including the sometimes complex issues of a language barrier, or his inability to understand why customers would get angry over "meaningless" things.  Although the evidence of record indicates that the Veteran did not have any disciplinary problems on that job, or that he left the job because of difficulties related to his PTSD, the Veteran did report to Dr. D.P. in June 2010 that part of the reason he quit was because some of the younger employees were "irritating him greatly."  The Veteran and his wife also testified in the Travel Board hearing that the Veteran filed for early retirement at age sixty-two because then he would not have to "deal" with the public anymore.  For these reasons, the evidence of record indicates occupational impairment with reduced reliability and productivity, commensurate with a 50 percent rating, but no higher.

Further, the evidence of record indicates the Veteran had difficulty in establishing and maintaining effective work and social relationships, but the Veteran did maintain some family relationships, and had at least some friends and acquaintances in his town and at the VFW.  The Veteran and his current wife have been married since 1984, and the Veteran has continually described their relationship in positive terms.  See, e.g., August 2010 VA examination.  Although in frequent contact with his two stepsons, the Veteran has little contact with his adult daughters.  While he attributes some of this to the fact they live in New Hampshire, he also relates that they have had issues with him regarding the divorce from his first wife, who he related felt he had pushed her away.  The Veteran has also indicated that in the early 1980s he "shut down" emotionally, and had little contact with his children, mother, or siblings for twenty years.  See July 2007 notice of disagreement.  He did re-establish contact with his mother and siblings, but the Veteran has alternatively described his relationship as infrequent and strained (see March 2008 substantive appeal) or good (see April 2007 VA examination).  

While the evidence of record indicates the Veteran had little social life outside his marriage (see, e.g., May 2009 treatment note), the Veteran reported to the August 2010 VA examiner that he and his wife will go to the local VFW two-to-three times per week, and play bingo.  However the Veteran has maintained that he had no "close" friends during this time period on appeal, only people in town he knew and saw occasionally.  See July 2007 notice of disagreement.  Again, the Veteran also indicated that he preferred his trucking jobs because he could be alone, and that the younger employees at Wal-Mart "irritated him greatly."  The Veteran also reported not respecting one of his supervisors at Wal-Mart as they did not get along, and while they did not "butt head," he "had to bite [his] tongue a lot."  The evidence of record indicates the only co-worker the Veteran had doing the resort maintenance work was his wife.  For these reasons, the evidence of record indicates the Veteran has difficulty establishing and maintaining effective work and social relationships, commensurate with a 50 percent rating, but no higher.

Although the Veteran may meet some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability did not exceed a 50 percent rating.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints, his VA treatment records, and the 2007 and 2010 VA examination reports, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment did not warrant a rating in excess of 50 percent for the time period of October 6, 2006 to August 23, 2011. 

The Board has considered the Veteran's claim and the lay and medical evidence, and concludes the evidence of record more closely approximates the criteria for a 50 percent rating for the Veteran's PTSD for the period of October 6, 2006 to August 23, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

     August 23, 2011 to Present  

In a letter dated August 23, 2011, the Veteran's treating VA psychologist, Dr. D.P., assigned a GAF score of 45.  He opined that the Veteran "suffers from severe, chronic PTSD and is no longer capable of participating in gainful employment."  Dr. D.P. further opined that because of the severity of his PTSD symptoms, the Veteran "rarely leaves his home and is no longer able to function effectively in employment and interpersonal situations...."  

In November 2011, the Veteran underwent a VA PTSD examination.  The VA examiner diagnosed PTSD and a depressive disorder NOS, and assigned a GAF score of 48, noting she could not separate the PTSD and depressive disorder in assigning the GAF score.  The November 2011 VA examiner opined, "The chronic and severe nature of the [V]eteran's PTSD and depression have rendered him to[t]ally impaired with respect to occupational and social functioning."

In June 2012, the Veteran underwent another VA PTSD examination.  The examiner diagnosed PTSD and a depressive disorder NOS, and assigned a GAF of 49.  The June 2102 VA examiner opined that the Veteran is totally occupationally and socially impaired, and explained, "His impairment is largely due to his PTSD although his depression, secondary to the PTSD, also contributes to his impairment."

Accordingly, the Board finds the evidence of record indicates total occupational and social impairment beginning August 23, 2011, and therefore a 100 percent disability rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD.  The Veteran's PTSD is manifested by depression, anxiety, social impairment, isolation, re-experiencing symptoms and nightmares, and sleep disturbances.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for PTSD is granted.

Entitlement to a disability rating of 100 percent for PTSD, beginning August 23, 2011, is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


